DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on June 17, 2021, Applicant amended claim 8.
In the non-final rejection of February 25, 2021, Examiner rejected claims 8, 10, and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant amended claim 8 and argued: Applicant notes that support for these features are found in Figs. 7-10 and the Specification (Remarks, page 4). Examiner disagrees. First, the Specification is silent about “the longitudinal axis of the needle and a central axis of the coupling portion being non-coaxial”. Second, non-coaxial means any two axes not common to each other. But with the needle in place within the reservoir assembly of Figure 10, support is not provided for the longitudinal axis of the needle and a central axis of the coupling portion being any and all two axes configurations not common to each other, as Figure 10 only provides support for the longitudinal axis of the needle and a central axis of the coupling portion forming a single, two axes configuration not common to each other. In other words, “non-coaxial” equating to any and all two axes configurations not common to each other in claim 8 is broader in scope as a genus and unsupported compared to the single, two axes configuration not common to each other of Figure 10 being narrower in scope as a species. Rejection is maintained.
Examiner rejected claims 8, 10, and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant amended claim 8. Rejection is withdrawn.
Currently, claims 8, 10, and 11 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 8 (lines 18-19), the claim recites “the longitudinal axis of the needle and a central axis of the coupling portion being non-coaxial”; however, such is new matter not described in the Specification. Non-coaxial means any two axes not common to each other. But with the needle in place within the reservoir assembly of Figure 10, support is not provided for the longitudinal axis of the needle and a central axis of the coupling portion being any and all 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Truesdale (US 2,512,882), and further in view of Ross et al (US 2012/0316503) and Truesdale (US 4,990,135).
In regards to claim 8, Truesdale (US 2,512,882) teaches a delivery assembly (Figures 1-8, serum inoculator [10]) for delivering a treatment fluid to an avian bird, the delivery assembly comprising:
a single needle (needle [16]) adapted to pierce a target site of the avian bird, the needle having a cylindrical shaft [16] defining a longitudinal axis and having a proximal end and a distal end, the needle having a plurality of grooves (grooves [26]) defined by the cylindrical shaft and extending partially along a length thereof, and the needle having 
a reservoir assembly (reservoir [12], means [28], and washer [60]) having a body including a reservoir portion [12][28][60], wherein the reservoir portion defines first and second holes (central hole [30])(central needle hole [62]) for receiving the needle therethrough such that the body supports the needle along the length thereof, the reservoir portion serves as a sealing means around the needle (Figures 2 and 6)(column 3, lines 56-62), the reservoir assembly further defining a reservoir (inner space of reservoir [12]) adapted to receive the treatment fluid (Figure 2)
an actuator assembly (plunger [52]) configured to transport the needle between a home position (Figure 2) and a vaccination position (Figure 1) such that the grooves carry the treatment fluid from the reservoir to the target site of the avian bird
Truesdale (US 2,512,882) does not teach that the grooves are discrete, separate, and disconnected, as Truesdale (US 2,512,882) teaches the grooves connected by hole [22]. Ross et al teaches a delivery assembly (Figures 13-14) comprising a needle (one of microneedles [318]) having a plurality of discrete grooves (two or more separate channels [330]) defined by a cylindrical shaft (cylindrical portion), the grooves being separate and disconnected (paragraphs [0034][0035]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves connected by hole [22], of the assembly of Truesdale (US 2,512,882), to be grooves that are discrete, separate, and disconnected, as taught by Ross et al, as such will provide more precise control over the delivery Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified assembly of Truesdale (US 2,512,882), Ross et From Applicant’s claim 8, the corresponding structure for “sealing means” is a reservoir portion.
In regards to claim 10, in the modified assembly of Truesdale (US 2,512,882), Ross et al, and Truesdale (US 4,990,135), Truesdale (US 2,512,882) teaches that the grooves are equidistantly spaced about the cylindrical shaft (Figure 4).
In regards to claim 11, in the modified assembly of Truesdale (US 2,512,882), Ross et al, and Truesdale (US 4,990,135), Truesdale (US 2,512,882) does not teach that the grooves comprise three grooves provided on the cylindrical shaft and equidistantly spaced apart 120º about the shaft, as Truesdale (US 2,512,882) only teaches two grooves [26] provided on the cylindrical shaft and equidistantly spaced apart 180º about the shaft (Figure 4). Ross et al teaches that the discrete grooves comprise two or more discrete grooves (two or more channels) provided on the cylindrical shaft and equidistantly spaced apart (symmetrical) about the shaft (paragraph [0037]); however, Ross et al does not specifically recite that the two or more discrete grooves are three discrete grooves. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person having ordinary skill in the art to modify the discrete grooves, of the modified assembly of Truesdale (US 2,512,882), Ross et al, and Truesdale (US 4,990,135), to be three discrete grooves provided on the cylindrical shaft and equidistantly spaced apart 120º about the shaft, because Applicant has not disclosed that such a number of grooves provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with two grooves, as taught by Truesdale (US 2,512,882), or two or more grooves, as taught by Ross et al, as a person having ordinary skill in the art would .

Response to Arguments
Applicant's arguments filed June 17, 2021, have been fully considered but they are not persuasive:
	In regards to claim 8, Applicant argued: Referring to Fig. 10 of the present application, Applicant notes that the relationship between the longitudinal axis of the needle determined by the position of the holes and the central axis of the coupling portion (250) in Claim 8 is distinguished from the cited references in that the longitudinal axis of the needle and the central axis of the coupling portion are non-coaxial. In contrast, Fig. 3 of the Truesdale '882 patent and Fig. 8 of the Truesdale '135 patent only show a coaxial relationship between the needle and the central axis of the coupling portion. The Ross '503 publication does not appear to disclose a coupling portion configured to securely couple a vial (Remarks, page 5). Examiner disagrees. Truesdale (US 2,512,882) and Truesdale (US 4,990,135) do not teach a coupling portion; however, as Truesdale (US 2,512,882) teaches filling the reservoir assembly with the treatment fluid from a vial (bottle) (column 5, lines 42-45), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir assembly, of the modified assembly of Truesdale (US 2,512,882), Ross et al, and Truesdale (US 4,990,135), to further have a coupling portion, as such will allow for coupling the vial thereto the reservoir assembly and preventing spillage of the treatment fluid. And before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person having ordinary skill in the art to modify the longitudinal axis of the needle 
	In regards to claim 11, Applicant argued: Regarding Claim 11, Applicant notes that the Truesdale '882 patent and the Truesdale '135 patent were mentioned in the Background section of the present application as disclosing conventional configurations that do not provide consistent delivery of a vaccine substance to a wing web in an efficient and reliable manner. Accordingly, the present invention as defined by the pending claims provides a solution to this problem, where objective evidence of this solution is provided in Examples 1 and 2 of the present application (Remarks, page 5). Examiner disagrees. It is unclear how this argument is applicable to claim 11 when claim 11 concerns three grooves provided on the cylindrical shaft and equidistantly spaced apart 120º about the shaft. Regardless, Truesdale (US 4,990,135) states that “The slot geometry defined by the combination of the flared edges 128 and the projections 129 results in an inoculator which positively attracts the serum from the reservoir 12 and is, therefore, available for delivery to the bird with reliability approaching 100 percent.” (column 3, lines 60-64).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783